1    Monica Perales
     Attorney at Law: 297739
2    12631 East Imperial Highway, Suite C-115
3    Santa Fe Springs, CA 90670
     Tel: (562)437-7006
4    Fax: (562)432-2935
     E-Mail: rohlfing.office@rohlfinglaw.com
5    Attorneys for Plaintiff
     COLLEEN MARIE BENS
6
7
8
                          UNITED STATES DISTRICT COURT
9
                         EASTERN DISTRICT OF CALIFORNIA
10
11
     COLLEEN MARIE BENS                        )   Case No.: 2:19-cv-01672-AC
12                                             )
                  Plaintiff,                   )   STIPULATION TO EXTEND TIME
13   v.                                        )   TO FILE OPENING BRIEF
                                               )
14   ANDREW SAUL,                              )   (SECOND REQUEST)
     Commissioner of Social Security,          )
15                                             )
                                               )
16                Defendant.                   )
                                               )
17
18
19         Plaintiff Colleen Marie Bens and Defendant Andrew Saul, Commissioner of

20   Social Security, through their undersigned attorneys, stipulate, subject to this

21   court’s approval, to extend the time February 25, 2020 to March 26, 2020 for

22   Plaintiff to file an Opening Brief, with all other dates in the Court’s scheduling

23   order extended accordingly. This is Plaintiff's second

24   ///

25   ///

26

                                              -1-
1    request for an extension. This request is made at the request of Plaintiff’s counsel
2    to allow additional time to fully research the issues presented. As the court is aware
3    Counsel has been dealt with a high-risk pregnancy with multiple complications that
4    has resulted in unscheduled medical leave during the months of July through
5    November of 2019. As a result of the high-risk pregnancy, premature newborn
6    birth, subsequent hospitalization and prior family health illness Counsel continues
7    to have heaving briefing/ motions schedule and hearing calendar. Counsel had to
8    take unscheduled leave at the beginning of February due to Counsel son falling ill
9    with Respiratory Syncytial Virus Infection. Counsel firm has hired a
10   new attorney to help ease Counsel’s workload. Counsel respectfully makes this
11   request in good faith.
12   DATE: February 28, 2020                Respectfully submitted,
13                                    LAWRENCE D. ROHLFING

14                                          /s/ Monica Perales
                                 BY: _______________________
15                                   Monica Perales
                                     Attorney for plaintiff Colleen Marie Bens
16
17
18
19
20
21
22
23
24
25
26

                                              -2-
1
     DATE: February 28, 2020
2                                 MCGREGOR W. SCOTT
                                  United States Attorney
3                                 DEBORAH LEE STACHEL
4                                 Regional Chief Counsel
                                  Social Security Administration
5
6
                                  /s/ Michael K. Marriott
7
                               BY: ____________________________
8                                 Michael K. Marriott
                                  Special Assistant United States Attorney
9                                 Attorneys for defendant Andrew Saul
                                  Commissioner of Social Security
10                               |*authorized by e-mail|

11
     IT IS SO ORDERED.
12   DATE: March 3, 2020
13
14
15
16
17
18
19
20
21
22
23
24
25
26

                                           -3-
